Citation Nr: 0835126	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-37 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a respiratory 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for patellar 
tendonitis, left knee.  

4.  Entitlement to an increased evaluation for subacromial 
bursitis, right shoulder with impingement, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an effective date prior to April 29, 2005, 
for a grant of a 10 percent evaluation for subacromial 
bursitis, right shoulder with impingement. 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which assigned a 10 percent evaluation for 
subacromial bursitis, right shoulder with impingement, 
effective April 29, 2005.  The rating decision denied the 
remaining issues on appeal. 

The veteran's claims file is now associated with the RO in 
Jackson, Mississippi.  

The issues of entitlement to service connection for a right 
knee condition and a respiratory condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A September 1993 rating decision denied service 
connection for a left knee condition.

2.  Evidence added to the record since the September 1993 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for patellar tendonitis of the left knee and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence does not show that the 
veteran's subacromial bursitis, right shoulder with 
impingement, results in limitation of abduction of the right 
arm to shoulder level, dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement.  


4.  After a September 1993 rating decision granting service 
connection and a noncompensable evaluation for subacromial 
bursitis, right shoulder with impingement, the veteran did 
not seek an increased evaluation until his April 29, 2005, 
claim; the competent medical evidence does not show that this 
disability warranted an increased evaluation at any time 
during the year prior to April 29, 2005.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the September 1993 rating 
decision is not new and material, and the claim for service 
connection for patellar tendonitis of the left knee is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for subacromial bursitis, right shoulder with impingement, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5019-5203 
(2007).

4.  An effective date earlier than April 29, 2005, for the 
grant of a 10 percent evaluation for subacromial bursitis, 
right shoulder with impingement, is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2007 that fully addressed 
all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case (SSOC) issued in September 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the February 2007 VCAA 
letter provided Dingess notice.    



Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in February 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


The Board acknowledges that the February 2007 VCAA letter 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The August 2006 statement of the case (SOC) sets 
forth the pertinent rating criteria.  This was followed by 
readjudication in a September 2007 supplemental statement of 
the case (SSOC).  These factors show that the notice 
deficiencies did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudice.  For 
this reason, no further development is required regarding the 
duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran failed to attend a 
videoconference hearing before a Veterans Law Judge scheduled 
in December 2007, although VA provided him notice at his 
correct address.

VA provided examinations in October 2005 and February 2007 
with respect to the veteran's right shoulder.  A VA 
examination is not required with respect to the veteran's 
application to reopen the claim for service connection for 
left knee patellar tendonitis.  VA is not obligated to 
provide a medical examination if the veteran has not 
presented new and material evidence to reopen a final claim.  
38 U.S.C.A. § 5103A(f).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The veteran continues to assert that he incurred tendonitis 
of the left knee while on active duty.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The September 1993 rating decision denied service connection 
for left patellar tendonitis because it was not noted during 
service, and was first diagnosed at a date too remote from 
service to be related to service.  The decision is final.  
38 U.S.C.A. § 7105 (West 2002).  The relevant evidence of 
record at the time of this decision included the veteran's 
service medical records, which were negative for any left 
knee injury.  An August 1993 VA examination report resulted 
in a diagnosis of left patellar tendonitis.  

Since this final decision, and in connection with his April 
2005 application to reopen the previously denied claim, the 
veteran has submitted VA treatment records dated from 1992 to 
2007 that include some complaints of knee pain and refer to a 
history of bursitis of the knees.  An October 2005 VA 
orthopedic examination report primarily addresses the 
veteran's right shoulder, but also notes that the veteran's 
left knee range of motion was within normal limits and 
stability testing was normal or negative.  No pertinent 
diagnosis was made.  A February 2007 VA orthopedic 
examination report does not address the veteran's left knee.  

These additional records do not provide any evidence that the 
veteran had left knee tendonitis during active duty.  
Similarly, they do not provide any evidence (such as 
continuity of symptomatology or a medical opinion) linking 
any current left knee condition to the veteran's service.  
Thus, these post-service medical records do not relate to an 
unestablished fact necessary to substantiate the claim.  They 
simply do not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

During the appeal period, the veteran has made additional 
statements alleging an etiological relationship between 
service and his claimed tendonitis of the left knee.  These 
statements are essentially the same as those he previously 
made to VA.  Thus, the statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).  

Further, the veteran's statements are not material.  It is 
generally true that lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, a lay person is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for left knee tendonitis.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claim is not reopened.

Increased Evaluation

The veteran contends that his subacromial bursitis, right 
shoulder with impingement, warrants an evaluation higher than 
10 percent.  His November 2006 VAF 9 argues that an injury, 
presumably his service-connected right shoulder subacromial 
bursitis and impingement, limits the amount of work he can 
do.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right shoulder disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5203, for bursitis 
and impairment of the clavicle or scapula, respectively.

Diagnostic Code 5019 provides that bursitis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  Limitation of motion of the major arm to shoulder 
level [90 degrees] warrants a 20 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5201.

Diagnostic Code 5203 provides that impairment of the clavicle 
or scapula consisting of dislocation, or nonunion with loose 
movement, warrants a 20 percent evaluation for the major 
shoulder.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an increased evaluation based on limitation of motion of 
the arm or impairment of the clavicle or scapula.  

The Board recognizes that a June 2005 VA emergency room 
report provides that the veteran presented with complaints of 
shoulder pain and sought medication refill.  Passive range of 
motion was to 90 degrees.  He refused an X-ray.  He was 
diagnosed with acute chronic right shoulder pain and given a 
2-3 month supply of naproxen.  

However, the report of an October 2005 VA examination report 
recorded the veteran's right shoulder range of motion as 
follows:  flexion from 0 to 165 degrees, with pain at 165 
degrees; abduction from 0 to 170 degrees, with mild pain at 
170 degrees; external rotation from 0 to 85 degrees, with 
mild pain at 85 degrees; and internal rotation from 0 to 70 
degrees with moderate pain.  

The report of a February 2007 VA examination report, which 
detailed the veteran's history, recited the veteran's 
complaints, and included physical examination.  The veteran's 
range right shoulder of motion was recorded as follows:  
Flexion to 160 degrees; abduction to 180 degrees; internal 
rotation to 60 degrees; and external rotation to 90 degrees.  
There was pain associated with on all range of motion 
testing, but no additional limitation of motion was noted.  
There was no atrophy of the shoulder and strength was 5/5.  
X-rays of the right shoulder were noted to be normal.  

Overall, these records show that the veteran's abduction of 
the right arm is not limited to shoulder level.  Therefore, a 
20 percent evaluation is not warranted based on limitation of 
motion of the arm under Diagnostic Codes 5019 and 5201.  

The veteran's outpatient treatment records and the October 
2005 and February 2007 VA examination reports are also 
entirely negative for any evidence of dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
with loose movement.  Thus, a 20 percent evaluation is not 
warranted based on impairment of the clavicle or scapula 
under Diagnostic Code 5203.  

The Board recognizes that VA outpatient treatment reports 
reflect complaints of right shoulder pain.  The two VA 
examination reports include complaints of right shoulder pain 
from excessive overhead activities, repetitive lifting, 
lifting of objects over 50 pounds, and landscaping for more 
than 20 minutes.  They also note use of Tylenol 3 and 
naproxen, and occasional use of a right arm sling.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
veteran's service-connected right shoulder disability are 
contemplated in the current 10 percent rating assigned to 
that condition.  As noted above, the evidence, overall, does 
not show that pain, due to service-connected right shoulder 
disability, has caused functional loss comparable to 
limitation of abduction to the shoulder level.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, supra.  In this regard, only one 
treatment report shows limitation of abduction to the 90 
degrees.  The two VA examination reports show range of motion 
from zero to 170 or 180 degrees.  The February 2007 VA 
examination report also provides that right shoulder strength 
was 5/5 and there was no muscle atrophy.  This report refers 
to Deluca and observes that additional limitation of function 
during a flare-up could not be determined without resort to 
mere speculation.

The Board is aware of the veteran's contentions that his 
service-connected right shoulder interferes with employment.  
The February 2007 VA examination report notes that the 
veteran was unemployed and last worked in December 2006 doing 
warehouse work.  The repetitive lifting and overhead activity 
bothered his shoulder.  

Nevertheless, the evidence shows that the veteran does not 
qualify for extra-schedular consideration for his 
service-connected right shoulder disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the schedular rating is adequate.  Id. at 
115.  If the veteran's disability picture is contemplated by 
the rating schedule, the veteran's assigned schedular 
evaluation is adequate and no referral is required.  Id.  If 
not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-116; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Thun, 22 Vet. 
App. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  The veteran has complained of right shoulder 
pain and limitation of motion of the right arm, which is not 
extraordinary for a person with the veteran's right shoulder 
disability.  His complaints are reflected in the assignment 
of the 10 percent evaluation.  The veteran has not submitted 
any evidence, such as employment or treatment records, 
demonstrating that his service-connected right shoulder 
disability causes marked interference with employment.  Thus, 
the Board finds that the schedular criteria are adequate for 
rating the veteran's right shoulder disability.  As a result, 
the other two steps in the analysis of extra-schedular 
ratings need not be reached.  Thun, supra, 22 Vet. App. at 
115-116.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 10 percent for 
subacromial bursitis, right shoulder with impingement.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

The veteran has made general contentions that he is entitled 
to an effective date prior to April 29, 2005, for a grant of 
a 10 percent evaluation for subacromial bursitis, right 
shoulder with impingement. 

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, a September 1993 rating decision granted 
service connection for  the veteran's right shoulder 
disability, with a noncompensable evaluation.  The veteran 
did not disagree with the noncompensable evaluation and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran submitted a claim for an increased evaluation on 
April 29, 2005.  This claim led to the December 2005 rating 
decision on appeal assigning a 10 percent evaluation, 
effective April 29, 2005.  The rating decision noted that 
April 29, 2005, was the date of receipt of the claim.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an earlier effective date is not 
warranted.  A careful review of the record fails to show 
that, following the September 1993 rating decision that 
assigned the noncompensable evaluation, the veteran filed 
either a formal or informal claim for an increased evaluation 
until April 29, 2005.  38 C.F.R. § 3.400(o)(1).  Further, 
there is no medical evidence that any increase in disability 
occurred during the one-year period prior to the April 29, 
2005, claim.  38 C.F.R. 3.400 (o)(1)(2); Diagnostic Code 
5019-5203.  Thus, in assigning April 29, 2005, as the 
effective date for the increased evaluation, VA has already 
assigned the earliest possible effective date. 

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, an effective date prior to April 29, 2005, for 
the grant of a 10 percent evaluation for subacromial 
bursitis, right shoulder with impingement, is not available.  
Sabonis, supra.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
patellar tendonitis, left knee, is denied.

An evaluation in excess of 10 percent for subacromial 
bursitis, right shoulder with impingement, is denied.

An effective date prior to April 29, 2005, for the grant of a 
10 percent evaluation for subacromial bursitis, right 
shoulder with impingement, is denied. 


REMAND

The VCAA requires, among other things, that VA assist a 
claimant by providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Chicago RO scheduled the veteran for VA 
examinations of the right knee and respiratory system on July 
10, 2006.  The examination request observed that his service 
medical records included a November 1981 diagnosis of 
bronchitis with sinus congestion, and a January 1990 
diagnosis of possible tendonitis of the right knee.  The 
veteran failed to report.  A July 14, 2006, VA internal email 
noted that the veteran had moved to Mississippi, listed his 
new address, and asked that his claim package be reissued to 
Biloxi.  In September 2006 correspondence, the veteran 
informed VA that he had moved to the Gulf Coast, provided his 
new address in Mississippi, and asked that his VA 
examinations be rescheduled at the Biloxi VA Medical Center.  
Therefore, as good cause is shown for the veteran's failure 
to report to the July 2006 examination in Illinois, the 
examination should be rescheduled.  38 C.F.R. § 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any right knee condition that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the right knee is 
causally related to the veteran's 
service, including the January 1990 
diagnosis of possible tendonitis of the 
right knee.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any respiratory problem that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current respiratory condition is causally 
related to service, including the 
veteran's May 1991 diagnosis of 
bronchitis with sinus congestion.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for a right 
knee condition and a respiratory 
condition.  If either benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim(s), to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


